RESOLUCIÓN
Vista la Moción solicitando suspensión de los efectos de la resolución recurrida, se deniega ésta. La situación que presenta el recurso de referencia no cumple —ni remota-mente— con los criterios preceptuados en la Regla 28 de nuestro Reglamento, 4 L.RR.A. Ap. XXI-A. Esta regla ofrece un remedio excepcional de trascendental importan-cia en casos en que existan situaciones de verdadera urgencia. Su mala utilización trastoca y entorpece injusti-ficadamente el funcionamiento interno de este Tribunal, lo cual tiene un efecto detrimental en la administración ex-pedita de la justicia.
Se le apercibe tanto al peticionario, abogado que compa-reció por derecho propio, como a la clase togada en general de que requeriremos en lo sucesivo una invocación más responsable del remedio contenido en la Regla 28 del Re-glamento del Tribunal Supremo, supra, sobre las mociones en auxilio de jurisdicción. Tal cual dispone la referida re-gla, en ausencia de urgencia o ante una patente frivolidad, no vacilaremos en imponer sanciones, de forma que asegu-remos el funcionamiento adecuado de nuestro sistema de justicia.
En atención a lo anterior, se deniega la Moción solici-tando suspensión de los efectos de la resolución recurrida y se ordena que el recurso presentado en el caso de epígrafe se tramite por la vía ordinaria.

Publíquese.

*74Lo acordó el Tribunal y certifica el señor Secretario del Tribunal Supremo. El Juez Asociado Señor Rebollo López no intervino.
(Fdo.) Francisco R. Agrait Liado

Secretario del Tribunal Supremo